NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FLOR DE MARIA RODAS                             No.    20-71688
VALENZUELA; et al.,
                                                Agency Nos.       A209-823-689
                Petitioners,                                      A209-823-690
                                                                  A209-823-691
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Flor De Maria Rodas Valenzuela and her two children, natives and citizens

of Guatemala, petition pro se for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision

denying their application for asylum, withholding of removal, and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings,

including determinations regarding social distinction. Conde Quevedo v. Barr, 947

F.3d 1238, 1241-42 (9th Cir. 2020). We review de novo the legal question of

whether a particular social group is cognizable, except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and

regulations. Id. We also review de novo claims of due process violations in

immigration proceedings. Lopez-Urenda v. Ashcroft, 345 F.3d 788, 791 (9th Cir.

2003). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that petitioners

failed to establish their proposed social group is socially distinct. See Conde

Quevedo, 947 F.3d at 1243 (substantial evidence supported the agency’s

determination that petitioner’s proposed social group was not cognizable because

of the absence of society-specific evidence of social distinction). Thus, the BIA

did not err in concluding that petitioners did not establish membership in a

cognizable particular social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th

Cir. 2016) (in order to demonstrate membership in a particular social group, “[t]he

applicant must ‘establish that the group is (1) composed of members who share a

common immutable characteristic, (2) defined with particularity, and (3) socially

distinct within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N.


                                          2                                    20-71688
Dec. 227, 237 (BIA 2014))). Substantial evidence also supports the agency’s

determination that petitioners otherwise failed to establish that the harm they

experienced or fear in Guatemala was or would be on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”).

      In light of this disposition, we need not reach petitioners’ contentions as to

whether harm rose to the level of persecution and whether the Guatemalan

government was and will be unable or unwilling to control those they fear. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      Thus, petitioners’ asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Rodas Valenzuela failed to show it is more likely than not she would be tortured by

or with the consent or acquiescence of the government if returned to Guatemala.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The BIA did not err in concluding the IJ did not violate petitioners’ right to

due process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

and prejudice to prevail on a due process claim). Petitioners’ contentions that the

agency erred in its legal analysis or ignored evidence also fail. See Najmabadi v.


                                          3                                    20-71688
Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency adequately considered evidence

and sufficiently announced its decision); see also Lata, 204 F.3d at 1246.

      To the extent petitioners raise a new claim in their opening brief based on

deserting or leaving Guatemala without authorization, we lack jurisdiction to

consider it. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court

lacks jurisdiction to review claims not presented to the agency).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         4                                   20-71688